Citation Nr: 1416224	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as depression and major depression.

3.  Entitlement to service connection for skin cancer of the neck/head.

4.  Entitlement to a total rating based on unemployability due to service connected disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 18, 1971 to December 10, 1971.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico.  

After review of the record and adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, this matter is addressed on the merits in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  The issue of entitlement to TDIU is inextricably intertwined with the claim of service connection for a psychiatric disorder and is deferred pending its resolution.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by an RO rating decision in September 1981; the Veteran did not file an appeal within one year of notification of the decision. 

2.  The RO declined to reopen the claim of entitlement to service connection for a nervous disorder by letter dated in July 1993; the Veteran did not file an appeal within one year of notification of the decision.

3.  The evidence added to the record since the final determination is relevant and probative of the issue of service connection for an acquired psychiatric disorder.

4.  Skin cancer was not shown in service or for many years thereafter; there is no competent clinical evidence that links skin cancer to service. 


CONCLUSIONS OF LAW

1.  The September 1981 rating determination that denied service connection for a nervous condition and the July 1993 decision that declined to reopen the claim are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence sufficient to reopen the claim of service connection for bilateral pes planus has been received since the final determinations and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Skin cancer of the neck was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110 , 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service connection for an acquired psychiatric disorder for which he claims service connection is warranted.  It is also maintained that skin cancer is related to service.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. 

As to the issue of entitlement to service connection for skin cancer of the neck, VA notified the claimant of information necessary to substantiate the claim in June 2010.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The Veteran was scheduled for a personal hearing in September 2013 but cancelled his appearance.  The appellant has not been afforded a VA examination in this regard.  As to this matter, the Board observes that the requirements for an examination are not met because active service clinical records do not reflect that he had complaints or a diagnosis referable to such and that it is clearly demonstrated that skin cancer was not diagnosed within one year of discharge from active duty.  The Board therefore finds that the evidence on file is adequate to render a decision as to this claim and that a VA examination is unnecessary.  The entire claims folder has been carefully reviewed.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for skin cancer is ready to be considered on the merits.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Certain chronic diseases, to include skin cancer, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

1.  New and material evidence to reopen the claim of service connection for an acquired psychiatric disorder.

Factual Background and Legal Analysis

Service connection for an acquired psychiatric or a nervous disorder was originally denied in a September 1981 rating decision.  The Veteran did not file an appeal.  He attempted to reopen the claim in February 1993 with a statement.  VA declined to reopen the claim of service connection for a nervous disorder by letter dated in July 1993.  These decisions are final. 38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record prior to the RO's 1993 rating decision denying service connection for a nervous disorder includes service treatment records showing that the Veteran was seen in October 1971 for symptoms diagnosed as  hysterical reaction.  He underwent a mental status examination in November 1971 was found to have no significant mental illness and was determined to be fit for duty.  It was noted at that time that no defects were found that would have contributed to his misconduct.  On examination in November 1971 prior to discharge from active duty, the appellant indicated that he had nervous trouble of some sort.  The examining official made an assessment of "nervous trouble apparently situational."  

A claim of entitlement to service connection for a nervous disorder was received in December 1980.  Pursuant thereto, the Veteran was afforded a special VA psychiatric examination in May 1981.  Extensive background history was recited.  Psychological testing and a mental status examination were performed.  Following evaluation, the diagnostic impression was somatoform disorder in an individual with a schizoid personality that could decompensate into a schizophrenic disorder.  The examiner added that the possibility of organic impairment could not be ruled out and should be evaluated further.  

By rating action dated in September 1981, service connection for a nervous disorder was denied on the basis that the evidence of record failed to show that a neurosis or psychosis was incurred in or aggravated by service.  The claim was again denied in July 1993 on the basis that no new and material evidence had been received.  He was informed of his appellate rights and did not appeal.

The Veteran attempted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder in May 2010.  

Evidence added to the record following the 1993 denial of the claim to reopen specifically includes an April 2010 medical report from N. A. Ortiz Valentin, M.D. stating that the Veteran had a history of nervous problems, and that it was more probable than not that his nervous condition was service connected.  

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  At the time of the July 1993 rating decision, there was no competent evidence attributing an acquired psychiatric disorder to service.  The medical report from Dr. Ortiz places the probable onset of psychiatric disability in service.  Her opinion supports the claim in a manner not previously demonstrated.  Such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for an acquired psychiatric disorder under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed in the remand that follows.

2.  Service connection for skin cancer of the neck/head.

Factual Background and Legal Analysis 

The Veteran's service treatment records show he was treated for hives and a rash over the back and right flank in October 1971 but no other reference to a skin disorder is recorded.  On examination in November 1971 for separation from service, the skin was evaluated as normal.  

Post service VA outpatient records dated in 1980 and 1981 reflect that the appellant was treated for symptoms diagnosed as urticaria attributable to allergy.  He underwent a VA examination in July 1981 where a diagnosis of recurrent angioedema and urticaria, cause undetermined, was recorded.  

An informal claim for service connection for skin cancer was accepted in May 2010.  Received at that time was an April 2010 medical report from Dr. N. A. Ortiz Valentin stating that the Veteran had a history of neck cancer.

A June 2011 VA hospital psychiatric discharge summary indicated that the Veteran had had head and neck cancer in 2007 for which he had undergone surgery in 2007.

The evidence in this instance reflects no treatment for skin lesions of the neck or head or skin cancer during active duty, nor is there any clinical evidence of skin cancer developing within one year of discharge from active duty.  Evidence of skin cancer of the neck/head is first documented in 2007.  This is more than 35 years after discharge from service and far too remote in time to be directly or presumptively related to active duty. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Other than a clinical history of such, no physician or any other competent source has attributed skin cancer to any incident of active duty.  This includes the appellant who has not provided any statements to the effect that skin cancer is related to service.  

In summary, the Board finds that there is no showing of treatment for skin cancer of the head or neck during service, nor is it demonstrated that skin cancer was diagnosed within one year of discharge therefrom.  There is no competent evidence that provides a link between any incident of military service and the development of skin cancer.  There is no indication of any prior diagnosis of skin cancer.  Under the circumstances, the preponderance of the evidence is against the claim and service connection for skin cancer of the neck and head must be denied. 


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Service connection for skin cancer of the neck/head is denied.


REMAND

The Board finds that further development is warranted as to the issue of entitlement to service connection for an acquired psychiatric disorder.  

A June 2011 VA hospital discharge summary and VA outpatient records dating from 2011 through May 2012 reflect that the Veteran currently carries diagnoses of depression and major depression, recurrent, with psychotic features.  The Board observes that the VA examiner in May 1981 did not provide any opinion as to whether a psychiatric disorder was related to service.  Dr. Ortiz clearly stated in April 2010 that it was more probable than not that current psychiatric disability had its origins during active duty.  An adequate rationale or basis for this opinion is not, however, set out with that opinion.  As such, corroboration is warranted as to whether the Veteran has an acquired psychiatric disorder related to active duty.  Under the circumstances, a VA examination is required.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The record indicates that the Veteran has received VA treatment dating back many years.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from 1971 through 2011 (to include those retired or on microfilm) and from May 2012 to the present should be requested and associated with the claims folder or placed in Virtual VA.

Additionally, while in service, the record reflects that the appellant underwent a mental status examination in November 1971 whereupon it was noted that no defects were found that would have contributed to his misconduct.  As such, the Veteran's personnel file might shed some light on his psychiatric status in service and should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's personnel file and associate it with the claims folder.  All attempts to obtain the record should be documented in the claims folder.

2.  Request relevant VA records dating from 1971 through 2011 (to include those retired or on microfilm) and from May 2012 to the present and associate them with the claims folder or place in Virtual VA.  All attempts to obtain records should be documented in the claims folder.  The appellant's assistance in obtaining or identifying these records should be requested as needed.

3.  Schedule the Veteran for a VA examination by a VA psychiatrist (preferably board-certified) to determine all current psychiatric diagnosis(es), and for an opinion as to whether the appellant currently has an acquired psychiatric disorder related to service.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The claims folder and access to Virtual VA must be made available to the examiner prior to the evaluation.  The examiner must respond to the following question: Is it at least as not (50 percent probability or more) that any current psychiatric disability relates to symptoms displayed in service or is otherwise related to service? 

A complete rationale for the opinion should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

4.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, to include the issue of TDIU.  If the benefit is not granted, provide the appellant with a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for appellate disposition. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


